 In the Matter of OAIO STEEL FOUNDRY CODIPANYandINTERNATIONALMOLDERS UNION OF NORTII AMERICACaseNo. R55. DecidedMarch22, 1938Steel Castings Industry-Investigation of Representatives:controversy con-cerning representationof employees: rival organizations-UnitAppropriate forCollectiveBargaining:allproduction and maintenanceemployees excludingclerical and supervisory employees;no controversyasto-Election Oi dered-Omission of Name of Unionfrom Ballot:upon request ofunion-Petition Dis-missed:no representativechosen by majority of employees.Mr. Peter Di Leone,for the Board.Reid d Davison,byMr. Leslie Reid,of Lima, Ohio, for the Com-pany.Mr. William C. Webb,of Lima, Ohio, for the International.Mr. Joseph K. Gaither,of Dover, Ohio, for the Amalgamated.Mr. Sylvester Garrett,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TAE CASEOn October 16, 1937, International Molders Union of North Amer-ica, Local 159,1 herein called the International, filed with the RegionalDirector for the Eighth Region (Cleveland, Ohio) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Ohio Steel Foundry Company, Lima, Ohio,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On De-cember 17, 1937, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regulations-Series 1, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for an appro-priate hearing upon due notice.On January 17,1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon the'Erroneously designated as International Molders Union of North America in theOrder Directing Investigation and Hearing.127 128NATIONAL LABOR RELATIONS BOARDInternational, and upon the Amalgamated Association of Iron, Steel,and Tin Workers of North America, herein called the Amalgamated,a labor organization claiming to represent employees directly affectedby the investigation.Pursuant to the notice, a hearing was held onJanuary 24, 1938, at Lima, Ohio, before Waldo C. Holden, the TrialExaminer duly designated by the Board.The Board, the Company,and the International were represented by counsel and participatedin the hearing.The Amalgamated, represented by one of its officers,likewise participated.Full opportunity to be heard, to examine andto cross-examine witnesses, and to introduce evidence bearing on theissueswasafforded all parties.Following due notice to all theparties oral argument on the issues was heard by the Board at Wash-ington, D. C., on February 18, 1938.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYOhio Steel Foundry Company, an Ohio corporation, is engaged inthemanufacture of steel castings, operating plants at Lima andSpringfield, Ohio.The principal raw materials used by it are pigand scrap iron, sand, and fuel oil.Seventy-two per cent of the pigiron, 40 per cent of the scrap iron, 75 per cent of the sand, and 7Uper cent of the fuel oil used by the Company are derived fromsourcesoutside the State of Ohio. In the year 1937 approximately 48 percent of the Company'sgross salesof $4,500,000 were shipped to desti-nations outside Ohio.All of the goods shipped out of the State Weresold on special order.II.THE ORGANIZATIONS INVOLVEDInternationalMolders Union of North America, Local 159, is alabor organization affiliated with the American Federation of Labor,admitting twits membership all production and maintenance employ-ees of the Company, excluding clerical and supervisory employees.Amalgamated Association of Iron, Steel, and Tin Workers ofNorth America, is a labor organization affiliated with the Committeefor Industrial Organization, admitting to its membership all produc-tion and maintenance employees of the Company, excluding clericaland supervisory employees. DECISIONS AND ORDERSIII.THE QUESTION CONCERNING REPRESENTATION129Although Company officials met on a number of occasions withrepresentatives of both the International and the Amalgamated forthe purpose of discussing grievances, there is no evidence that priorto the filing of the petition in the present case either organizationasked to be recognized as the sole bargaining agency for the employeesinvolved.At the hearing, the International claimed to represent 239of the Company's approximately 420 employees.The Amalgamatedclairied that it had about 134 members among such employees.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITAlthough, the petition is not clear in its description of the appro-priate unit, all parties agreed at the hearing that it should includeall of the production and maintenance employees of the Company,excluding supervisory and clerical employees.We find that the production and maintenance employees of theCompany, excluding clerical and supervisory employees, constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and other-wise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing the Company introduced in evidence its pay rollof October 30, 1937, containing the names of 417 employees within theappropriate unit.All parties agreed that such pay roll was theproper one for the purpose of determining which organization theemployees desired as their representative for the purposes of collec-tive bargaining.The International introduced in evidence 239 cardssigned by employees claimed to be within the unit and authorizingthe International to represent them.The Amalgamated produced134 similar cards. 130NATIONAL LABOR RELATIONS BOARDOn the basis of its 239 cards, the International requested that itbe certified as the sole bargaining agency.The Company agreed notto raise any objection to the authenticity of the cards if the signaturesthereon checked against the pay roll and were not duplicated bysignatures on the authorization cards of the Amalgamated.We havechecked the International's cards against the pay roll, and againstthe cards submitted by the Amalgamated, and find that the Inter-national has been clearly designated by only 158 of the 417 em-ployees in the unit as their agent, for the purposes of collectivebargaining.The names of 63 persons signing International cardscould not be found on the pay roll, and 18 persons signing its cardsalso signed for the Amalgamated.We find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by theholding of an election by secret ballot. In accordance with theagreement of all parties, eligibility to vote in the election will bedetermined by reference to the pay roll of the Company for October30, 1937, excluding those employees who have since quit or havebeen discharged for cause.At the hearing the Amalgamated expressed a desire to participate,should an election among the Company's employees become necessaryto determine the representative for collective bargaining.At theoral argument before the Board, however, the Amalgamated indi-cated that in all probability it would refrain from participating insuch an election.A subsequent communication to the Board fromtheAmalgamated, dated February 23, 1938, specifically requeststhat the Amalgamated be left off the ballot.We shall thereforeleave the name of the Amalgamated off the ballot.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Ohio Steel Foundry Company, Lima, Ohio,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.The production and maintenance employees of the Company,excluding clerical and supervisory employees, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor DECISIONS AND ORDERS131Relations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withOhio Steel Foundry Company, Lima, Ohio, an election by secretballot shall be conducted within fifteen (15) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations, among the production andmaintenance employees of said Company at its plant in Lima, Ohio,who were on the Company's pay roll of October 30, 1937, excludingclerical and supervisory employees, and those who since have quitor have been discharged for cause, to determine whether or not theydesire to be represented by International Molders Union of NorthAmerica, Local 159, affiliated with the American Federation of Labor,for the purposes of collective bargaining.[SAME TITLE]SUPPLEMENTAL DECISIONANDORDERApril 25, 1938On March 22, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.The Direction of Election directed that anelection by secret ballot be conducted within fifteen (15) days fromthe date of the Direction among the production and maintenanceemployees of Ohio Steel Foundry Company, Lima, Ohio, hereincalled the Company, at its plant in Lima, Ohio, who were on theCompany's pay roll of October 30, 1937, excluding clerical and super-visory employees, and those who since have quit or been dischargedfor cause, to determine whether or not they desire to be representedby InternationalMoldersUnion of North America, Local 159,affiliated with the American Federation of Labor, for the purposesof collective bargaining.Pursuant to the Direction, an election by secret ballot was heldon April 6, 1938, at Lima, Ohio, under the direction and supervisionof James P. Miller, the Regional Director for the Eighth Region(Cleveland, Ohio).On April 8, 1938, the said Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela- 132NATIONAL LABOR RELATIONS BOARD,tionsBoard Rules and Regulations-Series 1, as amended, issuedand duly served upon the parties an Intermediate Report on theelection.No exceptions to the Intermediate Report have been filedby anyof the parties.As to the results of the secret balloting, the Regional Directorreported as follows :Total number of employees eligible-------------------------- 418Total number of ballots cast--------------------------------- 360Total number of votes for International Molders Union ofNorth America-------------------------------------------135Total number of votes against International Molders Unionof North America-----------------------------------------217Total number of blank ballots-------------------------------4Total number of void ballots--------------------------------2Total number of challenged votes----------------------------2The results of the election show that no collective bargaining rep-resentatives have been selected by a majority of the employees.Thepetition for investigation and certification of representatives ofemployees of the Company will therefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended,IT IS HEREBY ORDERED that the petition for investigation and cer-tification of representatives of employees of Ohio Steel FoundryCompany, Lima, Ohio, filed by International Molders Union of NorthAmerica, Local 159, be, and it hereby is, dismissed.